Cite as 2016 Ark. 475


                    SUPREME COURT OF ARKANSAS

                                                  Opinion Delivered December 22, 2016


          IN RE ARKANSAS
          SUPREME COURT
          COMMITTEE ON CIVIL
          PRACTICE



                                       PER CURIAM

       H. David Blair, Esq., of Batesville is appointed to the Committee on Civil Practice,

and he is designated the Chair of the committee. His term expires on July 31, 2019.

The court thanks Mr. Blair for accepting this appointment.

       Mr. Blair succeeds Honorable Henry Wilkinson, Retired Circuit Judge, whose term

has expired. Judge Wilkinson has provided valuable leadership to the committee for many

years, for which the court is greatly indebted and expresses its gratitude for a job well done.